Case: 09-31026       Document: 00511222366          Page: 1    Date Filed: 09/01/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 1, 2010
                                     No. 09-31026
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

LOUIS JOHNSON,

                                                   Defendant-Appellant.




                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                                 No. 2:06-CR-301-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Louis Johnson entered a conditional guilty plea to one count of conspiracy
to possess cocaine and cocaine base with intent to distribute, one count of con-

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-31026     Document: 00511222366 Page: 2         Date Filed: 09/01/2010
                                  No. 09-31026

spiracy to possess a firearm in furtherance of a drug crime, and one count of pos-
sessing a firearm in furtherance of a drug crime. He appeals the denial of his
motion to suppress evidence, claiming it was improperly obtained pursuant to
a wiretap. His argument is threefold: The affidavit submitted in support of the
wiretap application did not establish probable cause; the affidavit failed to make
the required showing of necessity; and the government failed to minimize the
interception of nonrelevant communications as required by 18 U.S.C. § 2518(5).
      With respect to probable cause, Johnson contends that information from
a confidential source (“CS”) was unreliable. Specifically, he maintains that the
CS’s statements that Johnson was a crack distributor and that he and others
had picked up five kilograms of cocaine, converted it to crack, and distributed it
were based only on the CS’s knowledge from “the street.” Johnson also argues
that there was insufficient information regarding the CS’s reliability and vera-
city and that information from certain law enforcement officers regarding John-
son’s role and the roles of other targets as drug distributors was similarly unsup-
ported and unreliable.
      In deciding whether there is probable cause, a court must look to the total-
ity of the circumstances, keeping in mind that deficiencies in some parts of a
source’s information may be compensated for by corroborating information or
other indicia of reliability. Illinois v. Gates, 462 U.S. 213, 232-33, 244-45 (1983).
There were numerous facts that corroborated or otherwise indicated the reliabili-
ty of the challenged statements. These include two sales of crack by Johnson to
the CS for a total of $5,200; the CS’s history of providing reliable information;
interviews with various sources of information, including a person who “cooked”
crack cocaine and offered information about Johnson’s activities; and multiple
sources of information regarding the roles of Johnson and the other targets in
crack distribution.
      We reject Johnson’s assertion that the CS was not reliable because he was
unnamed and should thus be viewed skeptically. Johnson relies on the law re-

                                          2
   Case: 09-31026    Document: 00511222366 Page: 3         Date Filed: 09/01/2010
                                 No. 09-31026

lating to anonymous tipsters or their equivalent, but this CS does not fall into
that category. See United States v. Martinez, 486 F.3d 855, 862 (5th Cir. 2007).
Also, there are no deficiencies in the affidavit regarding the CS’s past reliability
and veracity. See United States v. McKnight, 953 F.2d 898, 904-05 (5th Cir.
1992). In sum, in light of the totality of the circumstances, the affidavit sets
forth facts sufficient to find probable cause.
      We next turn to Johnson’s necessity argument. Before a wiretap may be
authorized, the government must show, and the court must find, that “other in-
vestigative procedures have been tried and failed” or that “they reasonably ap-
pear to be unlikely to succeed if tried or to be too dangerous.” 18 U.S.C. § 2518-
(1)(c), (3)(c). Contrary to Johnson’s assertions, the affidavit gave specific reasons
why physical surveillance, trash pulls, and the use of cameras would risk com-
promising the investigation because of the geographic layout of the area and
would be unlikely to provide information about the scope of the operation or
Johnson’s supplier. Similarly, using the CS to make more purchases would pose
dangers and would not likely produce information about other members of the
operation or Johnson’s source.
      The government is not required to show that it has exhausted every con-
ceivable option before a wiretap can be approved. United States v. Kelley, 140
F.3d 596, 605 (5th Cir. 1998). We have sustained wiretap orders under similar
circumstances. United States v. Krout, 66 F.3d 1420, 1425 (5th Cir. 1995); Unit-
ed States v. Webster, 734 F.2d 1048, 1054-55 (5th Cir. 1984). There is no reason
not to do so here.
      Finally, the district court rejected Johnson’s conclusional arguments that
the government failed to minimize the monitoring of conversations that were not
subject to interception. We agree. See United States v. de la Fuente, 548 F.2d
528, 534 (5th Cir. 1977).
      AFFIRMED.



                                         3